
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1185
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Mr. Lipinski (for
			 himself and Mr. Fortenberry) submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Congratulating Reverend Daniel P. Coughlin
		  on his tenth year of service as Chaplain of the House of
		  Representatives.
	
	
		Whereas Reverend Daniel P. Coughlin has served honorably
			 and faithfully as Chaplain of the House of Representatives since being sworn in
			 as the fifty-ninth Chaplain on March 23, 2000;
		Whereas Reverend Coughlin was born on November 8, 1934, in
			 Chicago, Illinois;
		Whereas Reverend Coughlin graduated from St. Mary of the
			 Lake University in Mundelein, Illinois, becoming a Licentiate of Sacred
			 Theology in 1960, and from Loyola University in Chicago, Illinois, with a
			 degree in Pastoral Studies in 1968;
		Whereas Reverend Coughlin was ordained for the Archdiocese
			 of Chicago on May 3, 1960;
		Whereas Reverend Coughlin was appointed the first Director
			 of the Office for Divine Worship for the Archdiocese of Chicago;
		Whereas Reverend Coughlin spent a year-long sabbatical in
			 residence with the Trappist monks of the Abbey of Gethsemani in Kentucky, and
			 served the poor through the Missionaries of Charity in Calcutta, India, in
			 1984;
		Whereas Reverend Coughlin served as scholar-in-residence
			 at North American College in the Vatican City in Rome, Italy;
		Whereas Reverend Coughlin was pastor at St. Francis Xavier
			 Parish in La Grange, Illinois, from 1985 through 1990;
		Whereas Reverend Coughlin worked as Vicar for Priests of
			 the Archdiocese of Chicago under both Joseph Cardinal Bernardin and Francis
			 Cardinal George from 1995 through 2000;
		Whereas the Office of the Chaplain of the House of
			 Representatives has continued unbroken since May 1, 1789;
		Whereas Reverend Coughlin is the first person of Roman
			 Catholic faith to hold the Office of Chaplain of the House of Representatives;
			 and
		Whereas Reverend Coughlin opens proceedings in the House
			 of Representatives with prayer, and additionally provides pastoral counseling
			 and arranges memorial services for the House and its staff: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates Reverend Daniel P. Coughlin on his tenth year of faithful service
			 as Chaplain of the House of Representatives.
		
